                 Case 19-11915-BLS       Doc 379     Filed 01/27/20    Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                            Chapter 11

RAIT FUNDING, LLC,                                Case No. 19-11915 (BLS)
a Delaware limited liability company, et al.,1    (Jointly Administered)

                  Debtors.


                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON JANUARY 29, 2020 AT 12:00 P.M. (ET)

  I.       CONTINUED/RESOLVED MATTERS:

           1. Debtors’ Motion for Entry of an Order Waiving the Bankruptcy Rule 2015.3
              Reporting Requirements for Cause [Docket No. 85; filed 9/27/19]

              Response Deadline:       October 11, 2019 at 4:00 p.m. (ET); Extended to
                                       November 13, 2019 at 4:00 p.m. (ET) for the Office of the
                                       United States Trustee and the Official Committee of
                                       Unsecured Creditors; Extended to December 3, 2019 at
                                       4:00 p.m. (ET) for the Office of the United States Trustee
                                       and the Official Committee of Unsecured Creditors

              Responses Received:

              A. Informal Response from the Official Committee of Unsecured Creditors

              B. United States Trustee’s Objection to the Debtors’ Motion for Entry of an Order
                 Waiving the Bankruptcy Rule 2015.3 Reporting Requirements for Cause (D.I. 85)
                 [Docket No. 228; filed 11/27/19]

              Related Documents        None



       1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, are as follows: RAIT Funding, LLC, a Delaware limited
liability company (9983); RAIT Financial Trust, a Maryland real estate investment trust (9819);
RAIT General, Inc., a Maryland corporation (9987); RAIT Limited, Inc., a Maryland corporation
(9773); Taberna Realty Finance Trust, a Maryland real estate investment trust (3577); RAIT JV
TRS, LLC, a Delaware limited liability company (3190); and RAIT JV TRS Sub, LLC, a
Delaware limited liability company (4870). The mailing address for all Debtors is Two Logan
Square, 100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (Attn: John J. Reyle).


121781905.1
                 Case 19-11915-BLS      Doc 379     Filed 01/27/20    Page 2 of 5



              Status: The hearing regarding this matter is continued to the omnibus hearing
              scheduled for February 26, 2020 at 10:30 a.m.

         2. Debtors’ Motion for Order Extending the Time to Assume or Reject Unexpired Lease
            of Non-Residential Real Property [Docket No. 292; filed 12/17/19]

              Response Deadline:      January 2, 2020 at 4:00 p.m. (ET)

              Responses Received:     None

              Related Documents

              A. Certificate of No Objection Regarding Debtors’ Motion for Order Extending the
                 Time to Assume or Reject Unexpired Lease of Non-Residential Real Property
                 [Docket No. 364; filed 1/23/20]

              B. Order Extending the Time to Assume or Reject Unexpired Lease of Non-
                 Residential Real Property [Docket No. 369; filed 1/24/20]

              Status: On January 24, 2020, the Court entered an order in connection with this
              matter. Accordingly, no hearing is necessary.

         3. Debtors’ Motion for Order Authorizing and Approving Expense Allocation and
            Services Agreement Between RAIT Financial Trust and Taberna Realty Finance
            Trust, Nunc Pro Tunc to December 17, 2019 [Docket No. 305; filed 12/24/19]

              Response Deadline:      January 6, 2020 at 4:00 p.m. (ET)

              Responses Received:     Informal Response from the Official Committee of
                                      Unsecured Creditors

              Related Documents

              A. Certification of Counsel Regarding Debtors’ Motion for Order Authorizing and
                 Approving Expense Allocation and Services Agreement Between RAIT Financial
                 Trust and Taberna Realty Finance Trust, Nunc Pro Tunc to December 17, 2019
                 [Docket No. 366; filed 1/23/20]

              B. Order Authorizing and Approving Expense Allocation and Services Agreement
                 Between RAIT Financial Trust and Taberna Realty Finance Trust, Nunc Pro Tunc
                 to December 17, 2019 [Docket No. 370; filed 1/24/20]

              Status: On January 24, 2020, the Court entered an order in connection with this
              matter. Accordingly, no hearing is necessary.

 II.     PLAN CONFIRMATION:

         4. Debtors’ Joint Chapter 11 Plan [Docket No. 139; filed 10/14/19]

                                                2
121781905.1
                 Case 19-11915-BLS         Doc 379     Filed 01/27/20     Page 3 of 5



              Response Deadline:        January 17, 2020 at 4:00 p.m. (ET); Extended to
                                        January 21, 2020 at 4:00 p.m. (ET) for the
                                        Office of the United States Trustee; Extended to
                                        January 23, 2020 at 12:00 p.m. (ET) for the Official
                                        Committee of Unsecured Creditors; Extended to
                                        January 24, 2020 at 4:00 p.m. (ET) for the Internal
                                        Revenue Service; Extended to January 23, 2020
                                        at 12:00 p.m. for CF RFP Holdings LLC.

              Responses/Objections Received:

              A. Informal Response from the Office of the United States Trustee

                 Status: Resolved, subject to the remaining issue in the filed objection.

              B. Informal Response from the Official Committee of Unsecured Creditors

                 Status: Resolved.

              C. Letter to The Honorable Brendan L. Shannon from Jimmy W. Key [Docket No.
                 332; filed 1/13/20]

                 Status: This objection is going forward.

              D. Limited Objection of Harvest Equities, Inc. and Its Affiliates, to Confirmation of
                 the Debtors’ Joint Chapter 11 Plan [Docket No. 334; filed 1/15/20]

                 Status: Resolved with language in the confirmation order.

              E. The United States Trustee’s Objection to the Debtors Joint Chapter 11 Plan (D.I.
                 139, 280, 294) [Docket No. 338; filed 1/21/20]

                 Status: This objection is going forward.

              F. Objections to Plan of Reorganization filed by James R. MacAyeal [Docket No.
                 348; filed 1/22/20]

                 Status: This objection is going forward.

              G. Statement of the Official Committee of Unsecured Creditors in Support of the
                 Debtors’ Joint Chapter 11 Plan [Docket No. 362; filed 1/22/20]

              Related Documents

              A. Disclosure Statement for Debtors’ Joint Chapter 11 Plan [Docket No. 140; filed
                 10/14/19]

              B. Order Granting Debtors’ Motion for Entry of an Order (I) Approving the
                 Disclosure Statement, (II) Establishing Procedures for the Solicitation and

                                                   3
121781905.1
                        Case 19-11915-BLS         Doc 379     Filed 01/27/20    Page 4 of 5



                        Tabulation of Votes to Accept or Reject the Plan, (III) Approving Forms of
                        Notices and Ballots, (IV) Establishing Notice and Objection Procedures in Respect
                        Thereof, (V) Setting Confirmation Hearing and Related Deadlines and (VI)
                        Granting Related Relief [Docket No. 291; filed 12/17/19]

                     C. Notice of (I) Approval of Disclosure Statement; (II) Hearing to Consider
                        Confirmation of the Plan; (III) Deadline for Filing Objections to Confirmation of
                        the Plan; and (IV) Deadline for Voting on the Plan [Docket No. 293]

                     D. Debtors’ Joint Chapter 11 Plan (Solicitation Version) [Docket No. 294; filed
                        12/17/19]

                     E. Disclosure Statement for Debtors’ Joint Chapter 11 Plan (Solicitation Version)
                        [Docket No. 295; filed 12/17/19]

                     F. Notice of Filing Plan Supplement [Docket No. 323; filed 1/10/20]

                     G. Notice of Rescheduled Time of Omnibus Hearing [Docket No. 365; filed 1/23/20]

                     H. Declaration of Joseph Arena on Behalf of Epiq Corporate Restructuring, LLC
                        Regarding Voting and Tabulation of Ballots Cast on the Debtors’ Joint Chapter 11
                        Plan [Docket No. 367; filed 1/24/20]

                     I. Affidavit of Publication of the Notice of (I) Order Approving the Disclosure
                        Statement, Solicitation Procedures, and Forms of Solicitation Materials, and (II)
                        Hearing and Objection Procedures for Confirmation of the Plan in USA Today
                        [Docket No. 368; filed 1/24/20]

                     J. Memorandum of Law in Support of Confirmation of the Debtors’ Chapter 11 Plan
                        [Docket No. 376; filed 1/24/20]

                     K. Notice of Filing of Findings of Fact, Conclusion of Law, and Order Confirming the
                        Debtors’ Joint Chapter 11 Plan [Docket No. 377; filed 1/27/20]

                     L. [Declaration of John J. Reyle in Support of Confirmation of the Debtors’ Joint
                        Chapter 11 Plan] [To be Filed]

                     M. [Declaration of Lyle Bauck in Support of Confirmation of the Debtors’ Joint
                        Chapter 11 Plan] [To be Filed]

                     Status: The hearing regarding this matter is going forward.

III.       FINAL FEE APPLICATION:

                5. First and Final Fee Application of UBS Securities LLC as Investment Banker to the
                   Debtors and Debtors-in-Possession for Allowance of Compensation for Services
                   Rendered and for Reimbursement of All Expenses Incurred for the Period from
                   August 30, 2019 through December 31, 2019 [Docket No. 320; filed 1/8/20]

                                                          4
       121781905.1
                 Case 19-11915-BLS        Doc 379     Filed 01/27/20    Page 5 of 5



              Response Deadline:       January 23, 2020 at 4:00 p.m. (ET);

              Response Received:

              A. Fee Examiner’s Final Report Regarding Final Fee Application of UBS Securities
                 LLC [Docket No. 374; filed 1/24/20]

              Related Documents

              A. Notice of Supplement to First and Final Fee Application of UBS Securities LLC as
                 Investment Banker to the Debtors and Debtors-in-Possession for Allowance of
                 Compensation for Services Rendered and for Reimbursement of All Expenses
                 Incurred for the Period from August 30, 2019 through December 31, 2019 [Docket
                 No. 378; filed 1/27/20]

              Status: The Debtors will file a certification of counsel with proposed order prior to
              the hearing. Otherwise, the hearing regarding this matter is going forward.




Dated: January 27, 2020                           DRINKER BIDDLE & REATH LLP
Wilmington, Delaware
                                                  /s/ Patrick A. Jackson
                                                  Patrick A. Jackson (Del. Bar No. 4976)
                                                  Joseph N. Argentina, Jr. (Del. Bar No. 5453)
                                                  222 Delaware Avenue, Suite 1410
                                                  Wilmington, DE 19801
                                                  Tel: (302) 467-4200
                                                  Fax: (302) 467-4201
                                                  Patrick.Jackson@dbr.com
                                                  Joseph.Argentina@dbr.com

                                                  -and-

                                                  Michael P. Pompeo (admitted pro hac vice)
                                                  Brian P. Morgan (admitted pro hac vice)
                                                  1177 Avenue of the Americas, 41st Floor
                                                  New York, NY 10036-2714
                                                  Tel: (212) 248-3140
                                                  Fax: (212) 248-3141
                                                  Michael.Pompeo@dbr.com
                                                  Brian.Morgan@dbr.com

                                                  Counsel to the Debtors
                                                  and Debtors in Possession




                                                  5
121781905.1
